DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 1 is objected because there is no antecedent basis for “the sampling capacitor”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 8198880) in view of Hwang et al (US 5798635).
As to claim 1, Ouyang’s figures 3 and 6 show a method comprising: detecting by U2) satisfaction of a charging threshold of a sampling capacitor (Co – step 311), the discharging threshold based on an output of a voltage divider circuit (R1 and R2) coupled in parallel with the sampling capacitor (it would have been obvious to one having ordinary skill in the art to use common ground to couple to the voltage divider and Co for the purpose of saving cost).  The figure fails to show an output capacitor.  However, Hwang et al.’s figure 3a shows a similar circuit having parallel connected load capacitors (C11 and C12).  Therefore, it would have been obvious to one having ordinary skill in the art use parallel connected load capacitors for Ouyang’s load capacitor (Co) for the purpose of achieving desired load capacitance and noise. Therefore, one of the load capacitors, i.e. Hwang et al.’s C11 is considered as the claimed output capacitor and Hwang et al.’s C12 is considered as the claimed sampling capacitor.  The modified 
As to claim 2, the modified Ouyang’s figures show the step of starting a delay timer (step 309) configured with a delay threshold, in response to the detecting the satisfaction of the charging threshold. 
As to claim 3, the modified Ouyang’s figures show the step of detecting a second satisfaction of a discharging threshold of the sampling capacitor (steps 323->301 second time after the previous detection period); and applying a second charging pulse to the output capacitor, in response to the detecting the second satisfaction of the discharging threshold. 
As to claim 4, the modified Ouyang’s figures show that the charging threshold comprises a maximum (relative term) current threshold (step 301, voltage is proportional to current), or alternatively, the charging pulse comprises a charging timer (step 309) during which a charging pulse exists. 
As to claim 5, the modified Ouyang’s figures show the step of detecting satisfaction of the delay threshold (step 329), wherein the applying the second charging pulse further comprises applying the second charging pulse to the output capacitor, in response to the detecting the satisfaction of the discharging threshold (step 323) and the detecting the satisfaction of the delay threshold (step 329).
As to claim 6, the modified Ouyang’s figures show that the discharging threshold comprises a minimum voltage threshold (voltage is proportional to current), and the delay threshold comprises a predetermined time period. 

Allowable Subject Matter
Claims 7, 12-15 and 20-28 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUAN TRA/
Primary Examiner
Art Unit 2842